Citation Nr: 1632733	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an initial, compensable rating for basal and squamous cell carcinomas.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO granted service connection for basal squamous cell carcinomas of the skin, and assigned an initial, 0 percent (noncompensable) rating, effective August 1, 2002.  In September 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In March 2015, the Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In April 2015, July 2015, August 2015, and March 2016, the Board remanded the claim for further development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim
herein decided have been accomplished.

2.  Since the August 1, 2002 effective date of the award of service connection, the Veteran's basal and squamous cell carcinomas have been manifested only by multiple superficial linear and non-linear scars, none of which are burn scars.

3.   The associated scars have not been shown to be painful, unstable or poorly nourished or to cause any functional impairment (to include limited motion),  and no scar has been shown to exceed six square inches (39 sq. cm)., or to exceed an area of 144 square inches (929 sq. cm.).

4.  The schedular criteria are adequate to evaluate the Veteran's service-connected scars at all pertinent points, and no claim of unemployability due to such scars has been raised.

CONCLUSION OF LAW

The criteria for an initial, compensable rating for residual scars associated with basal and squamous cell carcinomas are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2002, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As the Veteran disagreed with the initial rating assigned for basal and squamous cell carcinomas, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the December 2013 SOC set forth the criteria for a higher rating for basal and squamous cell carcinomas (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of VA medical records, private treatment records, and reports of VA examinations.  Additionally, in compliance with the Board's past remand directives, the Veteran has been afforded a contemporaneous VA examination, outstanding private treatment records were obtained and the RO considered pertinent evidence in the first instance.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with his claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with the possibility that different ratings may be assigned for different time periods.

During the pendency of the Veteran's claim, the VA regulation containing the criteria for rating skin disabilities, 38 C.F.R. § 4.118, was amended twice.  The first change in the regulation became effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  The rating criteria for Diagnostic Codes 7800 - 7804 were then again amended effective in October 2008.  See 73 Fed. Reg. 54708 (September 23, 2008). 

Unless there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  Id; see also 38 U.S.C.A. § 7104(c) (West 2014); Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The reverse is not true with respect to application of former schedular criteria prospectively.  However, the revisions in October 2008 are only applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his initial service-connection claim on August 1, 2002, and has not requested reevaluation under the current criteria; therefore, the applicable criteria is the pre-October 23, 2008 criteria, to include the criteria in effect prior to August 30, 2002.

The version of 38 C.F.R. § 4.118 in effect prior to August 30, 2002, provided  as follows.  Under DC 7801, a scar that is a third degree burn warrants a 10 percent rating if the area or areas exceed 6 square inches (38.7 sq. cm.).  Under DC 7802, a scar that is a second degree burn warrants a 10 percent disability rating if the area or areas approximates one square foot (.1 sq. m.).  Under DC 7803, a 10 percent rating is warranted for a scar that is poorly nourished, with repeated ulceration.  Under DC 7804, a 10 percent rating is warranted for a scar that is superficial, tender, and painful on objective demonstration.  Under DC 7805, a scar is to be rated on limitation of function of part affected.

The version of 38 C.F.R. § 4.118 in effect from August 30, 2002, until October 23, 2008, provided as follows.  Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  Per Note (2), deep scar is defined as one associated with underlying soft tissue damage.  

Under DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.). 

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  Per Note (1), an unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating.  Finally, under DC 7805 scars may be rated on limitation of function of the affected part.

Turning to the evidence of record, the Veteran submitted private treatment records from Dr. B.G., M.D.

A September 1999 record notes curettage fragments at the left lateral upper lip (5 mm) and a tangentially excised papule at the mid-upper back (8 mm).

An April 1999 record notes curettage fragments at the mid-forehead (6 mm).

A July 1999 record notes a tangentially excised papule at the left malar area (5 mm).

A January 2000 record notes that curettage fragments were located at the right forehead/temple (5 x 6 mm).

An August 2001 record notes that a tangential excision was performed on an early squamous cell carcinoma.  The site was the right posterior cheek (6 mm).

A June 2001 record notes that curettage fragments were located at the left mid upper arm (5 mm), the right anterior deltoid (4 mm), the left lateral scapular (5 x 7 mm), and a tangential excision was performed at the left upper lip (6 mm).

A September 2001 record notes a tangential excision at the right mid anterior neck (7 mm).

The Veteran was afforded a VA examination in June 2010.  There, it was noted that the Veteran had been diagnosed with basal cell carcinoma in 1969.  He was treated by cutting out and freezing tumors.  Scars were located on the back, arms, face and head.  There was no evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  There was actinic keratosis on the arms, characterized by hyperpigmentation of less than six square inches.  This represented 0 percent of the exposed area and three percent of the whole body.  Ten back scars were noted.  They were nonlinear and round with a calculated area of 0.5 centimeters.  The scars measured 0.5 centimeters by 0.5 centimeters to 1 centimeter by 1 centimeter.  They were not painful, disfiguring or inflamed.  The scars did not limit any function of motion.  There was no underlying tissue damage.

Four forearm scars were noted.  They were nonlinear with a calculated area of 0.5 centimeters.  The scars measured 0.5 centimeters by 0.5 centimeters.  They were not painful, disfiguring or inflamed.  The scars did not limit any function of motion.  There was no underlying tissue damage.  There was no impact on the Veteran's usual occupation.

The Veteran submitted private treatment records from Dr. P.J., M.D.

A June 2010 record noted an excision of basal cell carcinoma for the Veteran's left scalp.  Earlier records noted three lesions on the hairline, with one bleeding and scabbing.

A February 2011 record notes an excision of Bowen's on the left upper back and no residual problems.  A 6 mm erythematous plaque on the left upper back was noted.  

An October 2011 record indicates that the Veteran had several scaly lesions on his scalp for the past two to four months.  Actinic keratosis on the scalp, face, neck, and chest was noted.  Additionally, seborrheic keratosis on the back and upper extremities was also noted.  Treatment of actinic keratosis with liquid nitrogen was noted.  It was noted that seborrheic keratosis was benign and treatment was not performed.

A January 2014 record notes that the Veteran noticed a growth on his right cheek.  Active problems noted were history of skin malignancy, actinic keratosis and actinic damage.  Irritated seborrheic keratosis with mottled pigmentation was noted on the Veteran's right cheek.  Treatment by cryotherapy and liquid nitrogen was described.

In October 2013, the Veteran was afforded a VA examination, at which time a history of basal and squamous cell carcinomas was noted.  The Veteran reported no bleeding or itching.  No scaring or disfigurement of the head, face and neck was noted.  Treatment with oral or topical medications over the past 12 months was denied.  No listed skin disability (dermatitis, eczema, bullous disorder, psoriasis, infections, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder) was noted.  There was no evidence of acne, chloracne, vitiligo, alopecia or hyperhidrosis.  Malignant neoplasms were noted.  Cryotherapy and simple skin lesion removals were noted.  No complications were listed.  Keratotic skin lesions on the back and arms were noted.  The examiner stated that the Veteran's basal and squamous cell carcinomas did not impact his ability to work.  It was noted that scaly keratotic lesions appeared on less than five percent of the Veteran's total body area and zero percent of the Veteran's exposed areas.

The Veteran was afforded a VA examination in November 2015.  Tumors and neoplasms of the skin were noted.  The examiner stated that the Veteran's skin disability does not cause scarring or disfigurement of the head, face or neck.  There were no systemic manifestations due to any skin disease.  The Veteran was not treated with oral or topical medications in the past 12 months.  The examiner stated that the Veteran did not have any listed visible skin condition.  Malignant neoplasms were noted.  Current treatment, including surgery, for the neoplasms was noted.  No residuals complications due to neoplasms were noted.  No functional impact regarding the skin disabilities were noted.

Scars were noted.  There were no painful or unstable scars.  Scars were not the result of burns.  Scars did not functionally impact any extremity or the anterior or posterior trunk.  Ten scars were noted.  Five were linear and on the posteriad trunk.  They were located on the left scapular area (3 cm), right mid back (6 cm), left mid back (5 cm), center of back just to the right of the spine (3 cm), and the left superior back (1 cm).  Five were superficial and non-linear.  They were located on the left upper back midline (0.75 x 0.5 cm), right upper back midline (1 x 0.5 cm), left upper back (0.5 x 0.5 cm), right upper back (1 x 1 cm) and upper back midline (1 x 0.5 cm). The approximate total area of those scars was 6.3 square centimeters.  There were no deep non-linear scars.  There were no scars or disfigurement of the head, face or neck.  No functional impact of scars was noted.

Applying the relevant facts to the criteria in effect prior to August 30, 2002, a compensable rating is not warranted.  DCs 7801 and 7802 do not apply to any of the Veteran's scars as none of the scars are burn scars.  DC 7803 also does not apply as there is no evidence that any scar is poorly nourished, with repeated ulceration.  Regarding DC 7804, a 10 percent rating is not warranted.   While the Veteran has several superficial scars, there is no evidence that any scar is tender and painful.  Indeed, upon no VA examination has any scar been described as painful or tender.  Further, no treatment record described a scar as both painful and tender.  Finally, DC 7805 does not apply as there is no evidence that a scar limits the function of any part affected.

Applying the relevant facts to the criteria in effect from August 30, 2002, until October 23, 2008, a compensable rating is not warranted.  DC 7801 does not apply as there is no evidence that any scar exceeds 6 square inches (39 sq. cm.). Likewise, DC 7802 does not apply as there is no evidence that any scar or scars exceed 144 square inches (929 sq. cm.).  A 10 percent rating is not warranted under DC 7803 as there is no evidence that any scar is unstable.  Indeed, no unstable scar has been shown on VA examination or in a private treatment record.  Likewise, a 10 percent rating is not warranted under DC 7804 as there is no evidence that any scar is painful.  Indeed, there is no evidence of pain at any VA examination or in any private treatment record.  Finally, as discussed above, DC 7805 does not apply as there is no evidence that a scar limits the function of any part affected.
 
The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the scars associated with the Veteran's basal and squamous cell carcinomas has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the symptoms associated with associated scars, to include scar size, functional limitations, pain and instability, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the manifestations and disability level of his service-connected basal and squamous cell carcinomas.  As such, the Board finds that the rating schedule is adequate to evaluate the disability,  and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to the specific service-connected disability.  Rather, all manifestations of his basal and squamous cell carcinomas have been considered.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson  need not be addressed further

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, however, there is no evidence or argument that the Veteran's service-connected disability impacts his ability to work-much less, actually or effectively renders him unemployable.  As such, the Board finds that no claim for a TDIU has been raised in conjunction with the higher rating claim on appeal, and need not be addressed herein.

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the scars residual to rhe Veteran's basal and squamous cell carcinomas, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a finding that compensable rating is warranted at any pertinent point..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial, compensable rating for residual scars associated with basal and squamous cell carcinomas is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


